Citation Nr: 0713160	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  02-15 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder.

2.  Entitlement to an evaluation in excess of 10 percent for 
low back pain prior to March 15, 2004.

3.  Entitlement to an evaluation in excess of 20 percent for 
low back pain on or after March 15, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 
INTRODUCTION

The veteran served on active duty from July 1982 to November 
1998.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from February 2002 and June 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which denied the benefits 
sought on appeal.  The veteran appealed those decisions to 
BVA, and the case was referred to the Board for appellate 
review.  The Board remanded the case for further development 
in April 2004, and that development was completed.  The case 
has since been returned to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to currently have a 
respiratory disorder that is causally or etiologically 
related to his military service.

3.  Prior to March 15, 2004, the veteran's back pain was not 
productive of moderate limitation of motion or a lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position; 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; the combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

4.  The veteran has not been shown to have forward flexion of 
the thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine on or after March 
15, 2004.

CONCLUSIONS OF LAW

1.  A respiratory disorder was not incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2006).

2.  The criteria for an initial evaluation in excess of 10 
percent for back pain prior to March 15, 2004, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 
5235-5243, 5292 (2001-2006).

3.  The criteria for an evaluation in excess of 20 percent 
for back pain on or after March 15, 2004, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5235-5243 
(2001-2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  


With respect to the veteran's claim for service connection, 
the RO did provide the appellant with notice in October 2001, 
prior to the initial decision on the claim in February 2002, 
as well as in August 2004.  Therefore, the timing requirement 
of the notice as set forth in Pelegrini has been met in 
connection with the claim for service connection and to 
decide the appeal would not be prejudicial to the claimant.

The Board does acknowledge that the RO did not provide the 
veteran with notice in connection with his claim for an 
increased evaluation prior to the initial rating decision in 
June 2002.  Nevertheless, the RO did send the veteran a 
letter in August 2004 in connection with that claim, which 
did meet the notification requirements. The Board finds that 
any defect with respect to the timing of the notice 
requirement was harmless error.

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the case, notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  After the notice was provided, the veteran's claim 
for an increased evaluation was readjudicated in a 
supplemental statement of the case (SSOC).  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument in support of 
his claim. Viewed in such context, the furnishing of notice 
after the decision that led to this appeal did not compromise 
the essential fairness of the adjudication.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 
353 F.3d 1369, 1373 (Fed. Cir. 2004).  The veteran has had a 
"meaningful opportunity to participate effectively," 
Dingess/Hartman, and the Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the veteran. Therefore, with respect to the timing 
requirement for the notice, the Board concludes that to 
decide this appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claims for service connection 
and for an increased evaluation.  Specifically, the October 
2001 letter noted that the evidence must include symptoms and 
findings showing that his service-connected disability had 
worsened and now meets the criteria for a higher evaluation.   
The August 2004 letter also stated, "To establish 
entitlement to an increased evaluation for your service-
connected disability, the evidence must show that your 
service-connected disability has gotten worse."  The August 
2004 letter further indicated that in order to establish 
service connection the evidence must show that he had an 
injury in military service or a disease that began in, or was 
made worse during military service, or that there was an 
event in service that caused injury or disease; that he has a 
current physical or mental disability; and, that there is a 
relationship between his current disability and an injury, 
disease, or event in military service.
Additionally, the September 2002 and May 2003 statements of 
the case (SOC) and the April 2005 supplemental statement of 
the case (SSOC) notified the veteran of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate his claims.  In 
fact, the September 2002 SOC provided the veteran with the 
schedular criteria used to evaluate his service-connected 
back pain, namely Diagnostic Code 5292.  A December 2003 
letter further notified the veteran that the rating criteria 
had been amended and included the revised schedular criteria.  

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the October 2001 and August 2004 
letters indicated that reasonable efforts would be made to 
help him obtain evidence necessary to support his claims and 
that VA was requesting all records held by Federal agencies, 
including service medical records, military records, and VA 
medical records.  The veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claims.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
October 2001and August 2004 letters notified the veteran that 
he must provide enough information about his records so that 
they could be requested from the agency or person that has 
them.  The October 2001 and August 2004 letters also 
requested that he complete and return the enclosed VA Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the October 2001 and August 2004 
letters informed the veteran that it was his responsibility 
to ensure that VA receives all requested records that are not 
in the possession of a Federal department or agency. 

Although the notice letters that were provided to the veteran 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  In this regard, the RO has informed the appellant in 
the rating decisions, SOCs, and SSOC of the reasons for the 
denial of his claims and, in so doing, informed him of the 
evidence that was needed to substantiate those claims.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all the requirements is 
harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection for a 
respiratory disorder, but he was not provided with notice of 
the type of evidence to establish a disability rating or an 
effective date for the disability on appeal.  Additionally, 
the veteran was provided with notice of the type of evidence 
necessary to substantiate his claim for an increased 
evaluation for back pain.   However, he was not informed 
about the type of evidence necessary to establish an 
effective date for that disability.   Despite the inadequate 
notice provided to the veteran pertaining to disability 
ratings in service connection claims as well as effective 
dates, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The Board 
concludes below that the veteran is not entitled to service 
connection for a respiratory disorder or to an increased 
evaluation for back pain.  Thus, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records as well as his all available VA medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claims.  The veteran was also afforded VA 
examinations in November 2001, June 2002, March 2004, and 
November 2004.  VA has further assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with SOCs and a SSOC, which informed them of 
the laws and regulations relevant to the veteran's claims.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.
I.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  History 
provided by the veteran of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 
7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1995).  To rebut the presumption of sound condition 
under section 1111 of the statute for disorders not noted on 
the entrance or enlistment examination, VA must show by clear 
and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 
2003).  

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. 
§ 1153.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established in the 
action.  Black's Law Dictionary 1067 (5th ed. 1979).  
Therefore, where the presumption of sound condition at 
entrance to service cannot be rebutted, the fact for which 
the presumption stands--that is, that the veteran was in 
sound condition at entry to service as to the disability for 
which he seeks service connection--must be assumed as a 
matter of law.  Accordingly, service connection may not be 
granted on the basis of aggravation of a preexisting disease 
or injury in such a case.  Rather, where the government fails 
to rebut the presumption of soundness under section 1111, the 
veteran's claim must be considered one for service incurrence 
or direct service connection.  See Wagner, 370 F.3d at 1094, 
1096 (indicating that, in cases where the presumption of 
soundness cannot be rebutted, the effect is that claims for 
service connection based on aggravation are converted into 
claims for service connection based on service incurrence).  

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For 
veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened.  Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a 
respiratory disorder.  In this case, the presumption of 
soundness applies because the veteran's physical examination 
at the time he enlisted in the service made no reference to a 
respiratory disorder.  Although there is some evidence 
indicating that the veteran may have had a preexisting 
respiratory disorder, including private medical records 
showing treatment for pneumonitis prior to service, the Board 
finds that there is insufficient evidence establishing that a 
respiratory disorder clearly and unmistakably existed prior 
to service.  Therefore, the presumption may not be rebutted, 
and the Board's analysis must turn to the issue of whether a 
current respiratory disorder was incurred during the 
veteran's active service.  See Wagner, 370 F.3d at 1094-1096 
(indicating that, in cases where the presumption of soundness 
cannot be rebutted, the effect is that claims for service 
connection based on aggravation are converted into claims for 
service connection based on service incurrence); VAOPGCPREC 
3-03.

The Board does observe the veteran's service medical records 
showing that he was assessed as having bronchitis in January 
1994.  He was also diagnosed with acute bronchitis in 
December 1995 and with a viral syndrome with possible 
bronchiospastic cough in March 1996.  However, the remainder 
of the veteran's service medical records are negative for any 
complaints, treatment, or diagnosis of a respiratory 
disorder.  In fact, the November 2004 VA examiner stated that 
the veteran's mild bronchitis in the military was treated and 
resolved.  Moreover, the medical evidence of record does not 
show that the veteran sought any treatment immediately 
following his separation from service.  Thus, to the extent 
the veteran may have had any symptomatology in service, such 
symptomatology would appear to have been acute and transitory 
and to have resolved prior to his separation.  Therefore, the 
Board finds that a chronic respiratory disorder did not 
manifest during service or for many years thereafter.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest complaints of a 
respiratory disorder, the Board notes that this absence of 
evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury or disease in 
service which resulted in chronic disability or persistent 
symptoms thereafter. See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for several years between 
the period of active duty and the first complaints or 
symptoms of a respiratory disorder is itself evidence which 
tends to show that a chronic respiratory disorder did not 
have its onset in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability. See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection. 
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role. See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence establishing that a 
chronic respiratory disorder manifested during service or for 
many years thereafter, the medical evidence does not show the 
veteran to currently have a respiratory disorder that is 
related to his military service.  The Board does acknowledge 
the May 2002 VA examiner's opinion that it was at least as 
likely as not that the current diagnosis of recurrent 
bronchitis was consistent with the events related to his 
health in service.  However, the June 2002 VA examiner opined 
that it was not at least as likely as not the preexisting 
condition was either aggravated or worsened by military 
service, and the November 2004 VA examiner stated that there 
were no residuals and that there was no active problem at the 
present time.  In fact, the results of pulmonary function 
tests were normal at the time of the November 2004 VA 
examination.  The Board notes that the May 2002 VA 
examination did not include pulmonary function tests, and the 
medical evidence of record does not show that the veteran was 
actually treated for a respiratory disorder at any time 
following his separation from service.  As such, the veteran 
has been shown to currently have a diagnosis of a respiratory 
disorder.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Because the 
medical evidence does not establish that the veteran has a 
current diagnosis of a respiratory disorder in this case, the 
Board finds that the veteran is not entitled to service 
connection for a respiratory disorder. 

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a respiratory disorder is not warranted.  The 
veteran is not a medical professional competent to render an 
opinion on matters of medical etiology or diagnosis and 
absent a professional medical opinion linking a current 
disorder to service, service connection cannot be granted.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).


II.  Increased Evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

The veteran is currently assigned a 10 percent disability 
evaluation for his back pain prior to March 15, 2004, 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5299-5292.  He 
is also assigned a 20 percent disability evaluation for his 
back pain effective from March 15, 2004, pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5299-5237.  Rating by 
analogy is appropriate where an unlisted condition is 
encountered, and a closely related condition which 
approximates the anatomical localization, symptomatology and 
functional impairment is available. See 38 C.F.R. §§ 4.20, 
4.27 (2006).

The Board notes that during the pendency of this appeal, VA 
issued new schedular criteria for rating intervertebral disc 
syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, which 
became effective September 23, 2002.  However, as there is no 
medical evidence of intervertebral disc disease related to 
the veteran's service-connected spine disability, such 
amendment is not relevant to the instant appeal.  

VA subsequently amended the rating schedule again for 
evaluating disabilities of the spine, contained in 38 C.F.R. 
§ 4.71a, which became effective on September 23, 2003.  The 
new criteria for evaluating service-connected spine 
disabilities are codified at newly designated 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 through 5243.  However, the 
Board notes that consideration under the revised schedular 
criteria should not be undertaken before such criteria became 
effective.  The effective date rule contained in 38 U.S.C.A. 
§ 5110(g) prevents the application of a later, liberalizing 
law to a claim prior to the effective date of the 
liberalizing law.  That is, for any date prior to September 
23, 2002 and September 23, 2003, neither the RO nor the Board 
could apply the revised rating schedule.

The veteran was notified of these regulation changes in a 
December 2003 letter.  Thus, the Board's decision to proceed 
in adjudicating this claim does not, therefore, prejudice the 
veteran in the disposition thereof.  See Bernard, 4 Vet. App. 
at 393-94.

Under the old regulations, Diagnostic Code 5292 provided for 
ratings based on limitation of motion of the lumbar spine.  
When such limitation of motion is slight, a 10 percent rating 
is warranted.  When limitation of motion is moderate, a 20 
percent rating is assigned.  

Further, prior to September 23, 2003, Diagnostic Code 5295 
provided that a 10 percent disability evaluation was assigned 
for a lumbosacral strain with characteristic pain on motion.  
A 20 percent disability evaluation was contemplated for a 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  

On September 26, 2003, revisions to the VA rating schedule 
established a General Rating Formula for Diseases and 
Injuries of the Spine and a Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  See 68 Fed. 
Reg. 166, 51454-51458 (August 27, 2003).  Diagnostic Code 
5237 provides that lumbosacral strain should be evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 10 
percent disability evaluation is assigned when there is 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.
A 20 percent disability evaluation is warranted when there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 30 percent evaluation is 
for assignment when there is forward flexion of the cervical 
spine 15 degrees or less; or favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation is warranted 
when there is unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2006).

Further, for VA compensation purposes, normal forward flexion 
of the cervical spine is zero to 45 degrees, extension is 
zero to 45 degrees, left and right lateral flexion are zero 
to 45 degrees, and left and right lateral rotation are zero 
to 80 degrees.  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is 0 to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 230 degrees.  The 
normal ranges of motions for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  See 38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (2) (2004).  See also 38 C.F.R. § 4.71a, 
Plate V (2006). 

Unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following:  difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5) (2006).  


A.  Prior to March 15, 2004

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an evaluation in excess of 10 
percent for back pain prior to March 15, 2004.  The medical 
evidence of record does not show the veteran to have had 
moderate limitation of motion. The November 2001 VA 
examination found the veteran to have flexion to 80 degrees, 
extension to 15 degrees, lateral bending to 25 degrees 
bilaterally, and full rotation to 30 degrees without 
limitation of motion bilaterally.  

The Board notes that, as of 2002, there was no specific 
measure of the range of motion of the lumbar spine included 
in the regulations used to evaluate disabilities of the 
spine.  However, range of motion measurements were added with 
the September 2003 change in regulations. See Plate V, 38 
C.F.R. § 4.71a (2004). While the substantive change in 
regulations from September 2003 cannot be used to evaluate 
the veteran's level of disability prior to the change, the 
range of motion measurements from Plate V are instructive in 
understanding the given range of motion measurements and how 
they relate to the terms used in the earlier rating criteria-
"slight" or "moderate."  In regards to the thoracolumbar 
spine, a full range of motion for forward flexion is 90 
degrees, backward extension is to 30 degrees, left and right 
lateral flexion is to 30 degrees, and left and right rotation 
is to 30 degrees. See 38 C.F.R. § 4.71a, Plate V (2006).  As 
such, the medical evidence of record has not demonstrated 
that the veteran has moderate limitation of motion of the 
lumbar spine.  Therefore, the Board finds that the veteran 
has not met the criteria for an increased evaluation under 
Diagnostic Code 5292.  

In addition, the medical evidence of record does not show the 
veteran to have had a lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  The veteran told the 
November 2001 VA examiner that he had had episodes of low 
back spasm; however, there was no indication that there was 
evidence of muscle spasm on physical examination.  Moreover, 
as noted above, the November 2001 VA examiner indicated that 
the veteran had lateral bending to 25 degrees bilaterally and 
full rotation to 30 degrees without limitation of motion 
bilaterally.  As such, the veteran has not been shown to have 
met the criteria for an evaluation in excess of 10 percent 
under Diagnostic Code 5295.

When the evidence of record is considered under the revised 
rating schedule that became effective on September 23, 2003, 
the Board also finds that an increased evaluation is not 
warranted for the veteran's back pain prior to March 15, 
2004.  The medical evidence of record does not show that the 
veteran had forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees.  Nor does the medical evidence of 
record show the veteran to have had muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  In fact, the Board notes that there is no 
medical evidence of record dated between September 23, 2003, 
and March 15, 2004.  Therefore, the veteran has not been 
shown to have met the criteria for an increased evaluation 
under the revised rating criteria prior to March 15, 2004.

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's back disability is not 
warranted on the basis of functional loss due to pain or 
weakness in this case, as the veteran's symptoms are 
supported by pathology consistent with the assigned 10 
percent rating, and no higher.  In this regard, the Board 
observes that the veteran has complained of pain on numerous 
occasions.  However, the effect of the pain in the veteran's 
back is contemplated in the assigned 10 percent disability 
evaluation prior to March 15, 2004.  Indeed, the February 
2002 rating decision specifically contemplated this pain and 
its effect on the veteran's functioning in its grant of the 
10 percent disability evaluation.  The veteran's complaints 
do not, when viewed in conjunction with the medical evidence, 
tend to establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  Therefore, the Board finds that the 
preponderance of the evidence is against an increased 
evaluation for the veteran's back pain prior to March 15, 
2004.


B.  On or After March 15, 2004

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an evaluation in excess of 20 
percent for his back pain on or after March 15, 2004.  The 
March 2004 VA examination found the veteran to have flexion 
to 60 degrees, extension to 15 degrees, left rotation to 80 
degrees, right rotation to 70 degrees, and bilateral tilting 
to 18 degrees.  In addition, the November 2004 VA examiner 
indicated that the veteran could tilt to the right and left 
to 30 degrees, rotate to the right and left to 60 degrees, 
flex to 55 degrees, and extend to 15 degrees.  
Parenthetically, the Board notes that ankylosis is defined as 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 
259 (1992) (citing Saunders Encyclopedia and Dictionary of 
Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); 
Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is 
"stiffening or fixation of a joint as the result of a disease 
process, with fibrous or bony union across the joint", citing 
Stedman's Medical Dictionary 87 (25th ed. 1990)).  As such, 
the veteran has not been shown to have forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Therefore, the 
Board finds that the veteran is not entitled to an increased 
evaluation for his back pain on or after March 15, 2004.   

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's back disability is not 
warranted on the basis of functional loss due to pain or 
weakness in this case, as the veteran's symptoms are 
supported by pathology consistent with the assigned 20 
percent rating, and no higher.  In this regard, the Board 
observes that the veteran has complained of pain on numerous 
occasions.  However, the effect of the pain in the veteran's 
back is contemplated in the currently assigned 20 percent 
disability evaluation.  The veteran's complaints do not, when 
viewed in conjunction with the medical evidence, tend to 
establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  In fact, the March 2004 VA examiner stated that 
the veteran had no limitation due to weakness, fatigability, 
incoordination, or flare-ups.  The Board does observe the 
November 2004 VA examiner's comment that there was additional 
limitation during flare-ups.  However, the November 2004 VA 
examiner also indicated that active and passive range of 
motion was unaffected by repetition and that there was no 
limitation due to weakness, fatigue, or incoordination.  
Therefore, the Board finds that the preponderance of the 
evidence is against an increased evaluation for the veteran's 
back pain on or after March 15, 2004.





C.  Conclusion

The Board has also considered whether the veteran could be 
assigned a separate evaluation for a scar on his back.  In 
this regard, the Board notes that the November 2001 VA 
examination found the veteran to have a three centimeter 
linear right paravertebral lumbar scar, a left-sided three 
centimeter paraverterbral linear scar in the lumbar region, 
and a right-sided one centimeter right paraverterbral scar in 
the sacral region.  The November 2004 VA examiner also 
indicated that there was a small linear scar in the left mid 
paralumbar area that measured two centimeters in length by 
one quarter of a centimeter in width.  However, the medical 
evidence of record does not show that the scars are deep, 
unstable, painful, or causes limitation of motion.  In fact, 
the November 2001 VA examiner indicated that the scars were 
intact without erythema or tenderness to palpation, and the 
November 2004 VA examiner observed that the scar was 
nontender, freely movable, and well healed.  The latter 
examiner also commented that there was normal skin texture 
and noted that there was no adherence to underlying tissue, 
atrophy, ulceration, breakdown, elevation, depression, 
underlying soft tissue damage, inflammation, edema, keloid 
formation, discoloration, induration, inflexibility, 
disfigurement, or limitation of motion.  Therefore, the Board 
finds that the veteran is not entitled to a separate 
compensable evaluation for a scar on his back.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7801-7805.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected back 
pain has caused marked interference with employment beyond 
that contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of his 
disability.  In fact, the March 2004 VA examiner commented 
that the veteran was fully employable, and the November 2004 
VA examiner stated that there was no effect on the veteran's 
usual occupation or daily activities.  In the absence of such 
factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
back pain under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995). 


ORDER

Service connection for a respiratory disorder is denied.

An evaluation in excess of 10 percent for back pain prior to 
March 15, 2004, is denied.

An evaluation in excess of 20 percent for back pain on or 
after March 15, 2004, is denied.



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


